       Case
       Case1:18-cr-00319-LTS
            1:18-cr-00319-LTS Document
                              Document366
                                       367 Filed
                                           Filed02/18/21
                                                 02/21/21 Page
                                                          Page11of
                                                                 of33
                                                                    4

                             Law Offices of Ezra Spilke

                                                               1825 Foster Avenue, Suite 1K
                                                                 Brooklyn, New York 11230
                                                                           t: (718) 783-3682
                                                                     e: ezra@spilkelaw.com
                                                                        www spilkelaw.com

                                                     February 18, 2021

BY ECF
The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
                                                           0(02 (1'256('
500 Pearl Street
New York, New York 10007

Re:   United States v. Fertides et al., No. 18 Cr. 319 (LTS)

Dear Judge Swain:

      I write to update the Court on the status of Noel Martinez's state court
proceedings.1 In connection with those proceedings, I also write to respectfully
request a thirty-day adjournment of the control date of February 26, 2021, for Noel
Martinez's sentencing hearing. I have conferred with counsel for the government
who has no objection to this request.

      Mr. Martinez filed the motion to vacate on September 22, 2020. The People
responded to the motion on January 28, 2021, and did not oppose it. The People
stated:

      [T]he People’s intention in this matter was that the sentence imposed
      on the instant case run concurrent to any sentence that might be
      imposed on the defendant’s federal case. Based on the affirmation of
      Geoffery Stewart, Esq., prior counsel for the defendant, that was his
      intention and understanding as well.

As Mr. Martinez maintained and his state lawyer and the People acknowledged,
that intention was frustrated by the operation of the United States Code. Mr.
Martinez's brief and supplemental brief and the People's brief are attached together
as Exhibit B.



1The Court previously granted Mr. Martinez's request for an adjournment on
September 23, 2020, to allow Mr. Martinez to litigate a motion, filed in New York
Supreme Court for the County of New York, to vacate his conviction. See ECF Nos.
280, 283. Attached to this letter is the Court's memo endorsement as Exhibit A.
          Case
          Case1:18-cr-00319-LTS
               1:18-cr-00319-LTS Document
                                 Document366
                                          367 Filed
                                              Filed02/18/21
                                                    02/21/21 Page
                                                             Page22of
                                                                    of33
                                                                       4

Hon. Laura Taylor Swain
February 18, 2021
Page 2 of 4

        The People explained in its response:

        Because the defendant was transferred [into federal custody] with a
        detainer from the city corrections system, federal corrections officials
        deem the state to be the primary incarcerating jurisdiction. As
        presently situated, when the defendant is sentenced on his federal
        case, he will be returned to the state corrections system to serve the
        sentence on this matter, and then will enter the federal corrections to
        serve the full sentence imposed on the federal indictment. The
        operation of this process is described in detail in the decision published
        as United States vs. Smith. 812 F. Supp. 368 (E.D.N.Y. 1993).

People's Reply at ¶ 5 (internal footnote omitted).2 On February 11, 2021, Judge
Kiesel granted Mr. Martinez's motion and vacated the plea of guilty. Judge Kiesel's
decision is attached as Exhibit C.3



2   The Court in Smith observed the following:
        A federal sentence does not begin to run, however, when a defendant is
        produced for prosecution in federal court pursuant to a federal writ of
        habeas corpus ad prosequendum. Rather, the state retains primary
        jurisdiction over the prisoner, and federal custody commences only
        when the state authorities relinquish the prisoner on satisfaction of
        the state obligation.
812 F. Supp. at 370.
        [T]he first sovereign to arrest an offender has priority of jurisdiction
        over him for trial, sentencing, and incarceration. This jurisdiction
        continues until the first sovereign relinquishes its priority by, for
        example, bail release, dismissal of the state charges, parole release, or
        expiration of the sentence.
Id. at 370 n.2 (internal citation omitted); accord United States v. Cole, 416 F.3d 894,
897 (8th Cir. 2005) (citing Smith, 812 F. Supp. at 370 n.2).
3 Judge Kiesel further indicated that she would not impose a concurrent sentence
should Mr. Martinez again plead guilty to the attempted robbery in the second
degree with which he is again charged. On February 11, counsel for the People and
for Mr. Martinez notified Judge Kiesel that they intend to file a motion to reargue
that portion of the court's decision. However, I do not anticipate that the outcome or
pendency of the re-argument motion has any bearing on sentencing in this matter.

Briefly, the parties contend that whatever sentence the state court would impose in
an hypothetical, future scenario was not ripe for decision. The question before the
       Case
       Case1:18-cr-00319-LTS
            1:18-cr-00319-LTS Document
                              Document366
                                       367 Filed
                                           Filed02/18/21
                                                 02/21/21 Page
                                                          Page33of
                                                                 of33
                                                                    4

Hon. Laura Taylor Swain
February 18, 2021
Page 3 of 4

       Mr. Martinez was brought into federal custody on a writ on September 12,
2018. In order for Mr. Martinez to receive credit for the twenty-nine months he has
spent in federal custody, twelve of which under nightmarish lockdown and/or
pandemic conditions, is for New York State authorities to relinquish its priority
before this Court sentences him.

       I am discussing with the Assistant District Attorneys assigned to the state
case how to accomplish that quickly. The ADAs believe based on their past
experience in similar cases that the state court can "release" Mr. Martinez on bail
without his personal appearance in court. The state authorities would then have no
claim on the body of Mr. Martinez, and the federal authorities would assume
primary jurisdiction. However, whether the state court will agree to make a bail
decision without Mr. Martinez's personal appearance is unclear at this time. We
hope to have an answer to that question by next week. Should the state court
require personal appearance, arranging a transfer is expected to take weeks.

       For these reasons, Mr. Martinez respectfully requests a thirty-day
adjournment of the February 26 sentencing hearing in the hopes that the state
court can make the bail decision without Mr. Martinez's personal appearance. The
government does not oppose this application. Should the state court not agree to
Mr. Martinez's waiver of appearance, I will update the Court immediately.

      In response to a request from Chambers as to Mr. Martinez's personal
appearance at sentencing, it is Mr. Martinez's preference to proceed in person.
However, it has been several weeks since I had a conversation with Mr. Martinez
about this particular question and his preference for an in-person hearing may have
decreased or switched in light of the continued unbearable conditions within the
MCC.

       Mr. Martinez and I greatly appreciate the Court's continued understanding
in this important matter.

                                              Respectfully submitted,

                                               /s Ezra Spilke

court was whether Mr. Martinez received the ineffective assistance of counsel such
that his plea of guilty was not made knowingly, voluntarily or intelligently. The
parties also maintain that Judge Kiesel's interpretation of 18 U.S.C. § 924(c)(l)(D)
was incorrect. Judge Kiesel interpreted that provision to be binding on courts
imposing sentence after the imposition of a sentence under § 924(c). Finally, the
People and Mr. Martinez maintain that the conduct underlying the federal and the
state cases are related and intend to present evidence to that effect at sentencing in
state court.
       Case
       Case1:18-cr-00319-LTS
            1:18-cr-00319-LTS Document
                              Document366
                                       367 Filed
                                           Filed02/18/21
                                                 02/21/21 Page
                                                          Page44of
                                                                 of33
                                                                    4

Hon. Laura Taylor Swain
February 18, 2021
Page 4 of 4

                                           Ezra Spilke
                                           1825 Foster Avenue, Suite 1K
                                           Brooklyn, New York 11230
                                           (718) 783-3682
                                           Counsel for Noel Martinez

cc:   All counsel of record by ECF


7KH VHQWHQFLQJ LV DGMRXUQHG WR $SULO   DW  DP 'HIHQVH FRXQVHO PXVW LQIRUP WKH
&RXUW QR ODWHU WKDQ March 5 , DV WR ZKHWKHU WKH GHIHQGDQW ZLVKHV WR SURFHHG LQ SHUVRQ
 RU WR SURFHHG E\ UHPRWH PHDQV DQG ZDLYH KLV ULJKW WR DSSHDU LQ SHUVRQ '(  UHVROYHG
62 25'(5('

V /DXUD 7D\ORU 6ZDLQ 86'-
